Citation Nr: 1628053	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 1985, for the grant of service connection for coronary artery disease.

2.  Entitlement to an effective date earlier than June 11, 2002, for the assignment of a 100 percent rating for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from November 1951 to December 1972 in the United States Air Force.  He died in October 2007, and the appellant has filed a claim as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2015, the appellant withdrew her request for a hearing before the Board.

By way of background, the appellant filed a claim for Dependency and Indemnity Compensation (DIC) in December 2007.  In March 2008, the RO denied DIC based on service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement (NOD) in October 2008.  During the pendency of her appeal, the RO conducted a special review pursuant to Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  As a result, in an October 2011 rating decision, the RO granted service connection for coronary artery disease effective November 1, 1985, for the purposes of payment of retroactive benefits.  The RO assigned a 100 percent rating for the Veteran's coronary artery disease effective June 11, 2007.  The appellant filed a NOD, requesting earlier effective dates for the grant of service connection and for the assignment of a 100 percent rating for coronary artery disease.

In a December 2014 rating decision, the RO assigned a 100 percent rating for the Veteran's service-connected coronary artery disease effective from June 11, 2002.  However, because the appellant is presumed to seek the maximum available benefits, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was received on November 1, 1985, which has been considered an inferred claim for service connection for coronary artery disease.

2.  The earliest date of claim for service connection for coronary artery disease (November 1, 1985) is later than the date the disability arose (approximately 1981).

3.  Prior to June 11, 2002, the Veteran's service-connected coronary artery disease did not result in chronic congestive heart failure; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 1, 1985, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, 3.816, 3.1000 (2015).

2.  The criteria for an effective date earlier than June 11, 2002, for the assignment of a 100 percent rating for coronary artery disease have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The effective date issues on appeal arise from disagreement with the effective dates assigned upon the grant of service connection for coronary artery disease in an October 2011 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and relevant post service treatment records were obtained.  The RO also obtained a retrospective VA medical opinion in December 2014.  The examiner reviewed the claims file, including the Veteran's reported symptoms and the appellant's assertions, and provided a medical opinion consistent with the underlying record.  There is no indication in the record that additional evidence relevant to the effective date issues is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.



Law and Analysis

I.  Earlier Effective Date - Service Connection for Coronary Artery Disease

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  See 75 Fed. Reg. 53,702 (August 31, 2010).

Nevertheless, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2015).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  As noted above, ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  See also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  Accordingly, the Board concludes that the Veteran was a "Nehmer class member" as defined in the law because the Veteran served in Vietnam and was diagnosed with a covered herbicide disease - ischemic heart disease.

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

As to 38 C.F.R. § 3.816(c)(3), if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

In this case, the appellant has asserted that an effective date earlier than November 1, 1985, is warranted for the grant of service connection for coronary artery disease.  In her February 2012 notice of disagreement, she indicated that the Veteran was diagnosed with ischemic heart disease as far back as October 1981 and that the Social Security Administration (SSA) considered him disabled effective from November 1981.

The Board notes that the Veteran did not file a formal claim for service connection for ischemic heart disease during his lifetime.  On November 1, 1985, he filed a claim for TDIU.  The Veteran indicated that he had to quit his last job because of his service-connected back disability.  The RO denied his claim for TDIU in a January 1986 rating decision, finding that he did not meet the schedular requirement for TDIU.  The evidence of record at that time indicated that the Veteran had ischemic heart disease.  Therefore, the RO considered the Veteran's claim for TDIU as an inferred claim for service connection for ischemic heart disease.

As an initial matter, the Board has thoroughly reviewed the evidence of record prior to November 1, 1985, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for ischemic heart disease; however, there is nothing in the record to support such a finding.  The appellant and her representative have also not identified any claim filed prior to November 1, 1985.  

The appellant has argued that an earlier effective date is warranted because the Veteran had ischemic heart disease as far back as 1981.  However, there is nothing in the record to suggest that the Veteran communicated an intent to claim service connection for ischemic heart disease prior to November 1, 1985.  Although there were private medical records received in September 1982 that indicated he had ischemic heart disease, the Board notes that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

Absent evidence that the Veteran submitted a formal or informal request for entitlement to service connection for ischemic heart disease prior to November 1, 1985, the effective date for this award cannot be earlier than the date of the inferred claim - November 1, 1985.  38 C.F.R. §§ 3.114, 3.816, 3.400. 


II.  Effective Date - 100 percent for Coronary Artery Disease

For coronary artery disease, the RO has assigned an initial rating of 30 percent from November 1, 1985, and 100 percent from June 11, 2002.  The appellant has contended that an effective date earlier than June 11, 2002, is warranted for assignment of a 100 percent rating because the Veteran had severe coronary artery disease for many years.

The principle of staged ratings may be applied in considering the effective date of an evaluation as either part of the initial disability evaluation or as part of a claim for increase.  See e.g., Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In the present case, as described above, the effective date issue on appeal does not stem from an "increased rating" in the traditional sense.  The distinction is important for effective date purposes.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Rather, it stems from the original November 1985 claim for TDIU, which has been inferred as a claim for service connection for coronary artery disease.  

As noted above, the general default rule is that the effective date of an award for an initial claim for compensation is the later of (1) the date of receipt of the claim application, or (2) the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As to the date of claim, as discussed above, the date of receipt for the initial claim for service connection is considered November 1, 1985.  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

The Veteran's service-connected coronary artery disease has been assigned a 100 percent evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under that diagnostic code, a 100 percent evaluation is assigned for coronary artery disease resulting in chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2015).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

In an August 1982 letter, Dr. F.R. (initials used to protect privacy) indicated that the Veteran had undergone coronary angiography and left ventricular angiography, which showed good left ventricular function and extremely severe triple vessel coronary disease.  While the Veteran was being prepared for coronary artery bypass graft, he had another episode of pain followed by ventricular tachycardia.  This was corrected, and he went ahead and had an uneventful graft.  The physician indicated that the Veteran had not had any more pain or serious arrhythmias since surgery.  

In a December 1987 letter from K.C.G., it was noted that, for the previous two weeks, the Veteran had been having aching in his left arm radiating into his chest sometimes at rest, but more often when he exercised.  These episodes were relieved in about five minutes after taking a Nitroglycerin tablet.  It was noted that the Veteran had an exercise test on a treadmill and completed stage 2, although he began having left arm discomfort and chest discomfort before the second stage.  This was considered a "positive" exercise test.

In January 1988, the Veteran underwent left heart catheterization and coronary bypass angiography.  It was noted that the Veteran had "fair" ventricular function.  He also had total occlusion of the left anterior descending coronary artery, right coronary artery, and marginal branch, circumflex coronary artery.  In addition, he had moderate stenosis of the main left coronary artery.  

An undated "Preliminary Cardiac Catheterization Report" indicated that the Veteran had an ejection fraction of 30 percent.  It is unclear whether this report was prepared prior to the August 1982 or January 1988 cardiac catheterization. 

On June 11, 2002, the Veteran was admitted to the emergency room with acute congestive heart failure.  It was noted that he had previously been in fair health and that he had been hospitalized in March for acute bronchitis.  At the time, he was noted to have frequent premature ventricular contractions without any other significant arrhythmia.  

In an October 2007 letter, Dr. J.J. indicated that the Veteran had "about the worst cardiac disease that [he] can remember seeing."

In a June 2010 letter, it was noted that the Veteran received SSA disability benefits due to chronic ischemic heart disease from October 1981.

In December 2014, a VA examiner reviewed the Veteran's claims file and opined that the Veteran's chronic congestive heart failure began on June 11, 2002.

In this case, the Board finds that it was not factually ascertainable that the Veteran met the criteria for a 100 percent prior to June 11, 2002.  The evidence of record does not show that the Veteran was entitled to a 100 percent rating for coronary artery disease prior to June 11, 2002.  There is no evidence of chronic congestive heart failure prior to June 11, 2002.  There is also no evidence that a workload of 3 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope.  It was noted in the Veteran did not have any more pain or arrhythmias after the 1982 bypass surgery.  In December 1987, he reported a two-week history of pain in his left arm at rest, but often when he exercised.  He underwent an exercise stress test in December 1987 that was considered "positive;" however, the report does not indicate the level of METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  There is also no evidence of left ventricular function of less than 30 percent.  Rather, the preliminary cardiac catheterization report indicated that the Veteran's ejection fraction was 30 percent.  In August 1982, his left ventricular function was described as "good," and in January 1988, his left ventricular function was described as "fair."  

Based on the foregoing, the Board finds that the date entitlement arose for a 100 percent rating for coronary artery disease is June 11, 2002.  Accordingly, the appellant's claim for an effective date earlier than June 11, 2002, must be denied.  

In reaching the above conclusions, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claims, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date prior to November 1, 1985, for the grant of service connection for coronary artery disease is denied.

Entitlement to an effective date prior to June 11, 2002, for the assignment of a 100 percent rating for coronary artery disease is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


